41 A.3d 307 (2012)
304 Conn. 920
STATE of Connecticut
v.
Robbin FOSTER.
Not in source.
Supreme Court of Connecticut.
Decided April 12, 2012.
David I. Channing, public defender, in support of the petition.
Nancy L. Chupak, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court (AC 33945) is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the defendant's appeal from the trial court's order of a second competency exam by the state's expert on the ground that the order was not a final judgment under the second prong of State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983)?"